Case 1:20-cv-00928-LDH-SJB Document 1 Filed 02/20/20 Page 1 of 21 PageID #: 1



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF NEW YORK

---------------------------------------------------------------- x
                                                                 :   Civil Action No. _____________
                                                                                       20-cv-928
2238 VICTORY CORP.,                                              :
                                                                 :
                                    Plaintiff,                   :
                                                                 :   COMPLAINT AND JURY TRIAL
                                                                 :   DEMAND
         v.                                                      :
                                                                 :
GREENFIELD WORLD TRADE, INC. DBA THE :
LEGACY COMPANIES; JOHN DOES 1-10,                                :
                                                                 :   Electronically Filed
                                    Defendants.                  :
                                                                 :
---------------------------------------------------------------- x

         Plaintiff 2238 Victory Corporation (“Plaintiff”), by and through its counsel, for its

Complaint against Greenfield World Trade, Inc. dba The Legacy Companies (“Defendant”) and

John Does 1-10 (“Doe Defendants”), alleges as follows:

                                                   PARTIES

         1.         Plaintiff is a corporation organized and existing under the laws of the State of

New York, with a place of business at 2238 Victory Boulevard, Staten Island, New York 10314.

         2.         On information and belief, Defendant Legacy is a corporation organized and

existing under the laws of the State of Florida, with a principal place of business at 3355

Enterprise Avenue, Fort Lauderdale, Florida 33331.

         3.         The true names, involvement and capacities, whether individual, corporate,

associated or otherwise, of the Doe Defendants are unknown to Plaintiff. Therefore, Plaintiff

sues the Doe Defendants by a fictitious name. Plaintiff is informed and believes, and on that

basis alleges, that each of the Doe Defendants sued herein is responsible in some manner for the

events and occurrences referred to herein. When the true names, involvement and capacities of

these parties are ascertained, Plaintiff will seek leave to amend this Complaint accordingly.


4812-4614-0853v.1                                       -1-
Case 1:20-cv-00928-LDH-SJB Document 1 Filed 02/20/20 Page 2 of 21 PageID #: 2



                                     JURISDICTION AND VENUE

        4.          The Court has subject matter jurisdiction over this action pursuant to the Federal

Declaratory Judgments Act, 28 U.S.C. §§ 2201 and 2202; the Trademark Act of 1946, as

amended, 15 U.S.C. § 1051 et seq., including 15 U.S.C. § 1121; and 28 U.S.C. §§ 1331, 1338,

and 1367.

        5.          Defendant Legacy is subject to general and specific jurisdiction in this Court,

inter alia, because it conducts business in the District and has committed at least some of the acts

complained of herein within this District.

        6.          On information and belief, Defendant sells large quantities of consumer products

to customers in New York, engages distributors based in New York, maintains an interactive

website accessed by residents of New York, and otherwise avails itself of the privilege of doing

business in the State of New York.

        7.          Defendant has purposely directed its activities, including the illegal acts against

Plaintiff described below, toward this District and this action arises from those activities.

        8.          Venue in this District is proper under 28 U.S.C. §1391(b) because a substantial

part of the events giving rise to the claims occurred in this District.

                                         BACKGROUND FACTS

        9.          Defendant is in the business of manufacturing and distributing consumer

products, including wine aerators sold under the VINTURI mark (“Vinturi Products”).

        10.         Defendant is the registered owner of U.S. Trademark Registration No. 3353903

for VINTURI (“the VINTURI Registration”).

        11.         Plaintiff is in the business of lawfully acquiring and re-selling various consumer

products for a profit.




4812-4614-0853v.1                                    -2-
Case 1:20-cv-00928-LDH-SJB Document 1 Filed 02/20/20 Page 3 of 21 PageID #: 3



        12.         Plaintiff resells products through various channels, including through an Amazon

storefront.

        13.         Since its formation, Plaintiff has served hundreds of thousands of customers

through its Amazon storefront.

        14.         Defendant’s illegal actions have irreparably damaged, and threaten to destroy,

Plaintiff’s successful business.

                                      ONLINE MARKETPLACES

        15.         Amazon is the world’s largest online retailer.

        16.         According to published reports, Amazon is worth more than the next eight largest

retailers located in the United States combined. See JP Mangalindan, Amazon is now worth more

than America’s 8 largest retailers combined, Yahoo Finance (Jan. 25, 2017),

https://finance.yahoo.com/news/amazon-is-now-worth-more-than-americas-8-largest-retailers-

combined-124101625.html.

        17.         Amazon’s online e-commerce platform allows for third-parties, like Plaintiff, to

sell products on its e-commerce platform.

        18.         The privilege of selling on Amazon is highly advantageous, as Amazon provides

third-parties with exposure to the world marketplace on a scale that no other online retailer can

currently provide.

        19.         Since approximately November 2010, Plaintiff has had a contractual and business

relationship with Amazon, such that Plaintiff was and is permitted to sell products on Amazon's

e-commerce platform.

        20.         Third-party sellers, like Plaintiff, create an online storefront on Amazon. When a

customer buys a product on Amazon, the customer can see the online store from which the




4812-4614-0853v.1                                   -3-
Case 1:20-cv-00928-LDH-SJB Document 1 Filed 02/20/20 Page 4 of 21 PageID #: 4



customer is purchasing a product. Thus, Plaintiff has the online equivalent of a brick-and-mortar

store.

         21.        A significant portion of Plaintiff’s business is derived from the sale of products on

Amazon and, in particular, through its Amazon storefront.

         22.        Once Plaintiff acquires products from reputable sources, Plaintiff resells the same

products on Amazon at a profit.

         23.        In general, transactions on Plaintiff’s Amazon storefront are completed by

Amazon, whereby Amazon ships Plaintiff’s products from an Amazon warehouse (known as

“Fulfilment by Amazon” or “FBA”).

         24.        Plaintiff has invested significant efforts into building a successful and reputable

Amazon storefront.

         25.        Plaintiff’s Amazon storefront has amassed over five-thousand reviews and a holds

a stellar customer rating.

         26.        A small sample of Plaintiff’s recent reviews are shown below:




4812-4614-0853v.1                                    -4-
Case 1:20-cv-00928-LDH-SJB Document 1 Filed 02/20/20 Page 5 of 21 PageID #: 5




        27.         Any harm that comes to the relationship between Plaintiff and Amazon creates a

potential for serious and irreparable injury to Plaintiff.




4812-4614-0853v.1                                  -5-
Case 1:20-cv-00928-LDH-SJB Document 1 Filed 02/20/20 Page 6 of 21 PageID #: 6



       DEFENDANT ATTEMPTS TO STIFLE COMPETITION BY FILING FALSE
                 INTELLECTUAL PROPERTY COMPLAINTS

         28.        On information and belief, Defendant seeks to increase its profits by controlling

the distribution and pricing of its products, including the Vinturi Products, through unlawful

means.

         29.        As demonstrated below, Defendant has engaged in a coordinated effort to

preclude select third-parties from reselling genuine Vinturi Products on online marketplaces by

false allegations of intellectual property infringement and defamation.

         30.        On information and belief, the purpose of these false complaints and defamatory

statements was to prevent Plaintiff from selling genuine Vinturi Products on Amazon.

         31.        On information and belief, the purpose of these false complaints was to damage

Plaintiff’s reputation and goodwill, such that Amazon would suspend or terminate its

relationship with Plaintiff.

         32.        Because Plaintiff sells only genuine products through its Amazon storefront,

Defendant has no legitimate intellectual property claim(s) against Plaintiff.

         33.        Under the first sale doctrine, Plaintiff is lawfully permitted to re-sell Vinturi

Products without violating the intellectual property rights or other legal rights of Defendant.

         34.        The first sale doctrine provides that, once a manufacturer places a product in the

stream of commerce through its first sale, it can no longer enforce its intellectual property rights

with regard to re-sellers, so long as the re-sellers are selling authentic, unaltered products.

         35.        It is well-known among brand owners that Amazon has a policy of acting on

virtually any notice of intellectual property infringement, whether legitimate or not.

         36.        As one Amazon expert explained:

         In order to meet a minimum liability standard, Amazon will act upon properly
         submitted and completed notice claims of infringement. They will notify specified


4812-4614-0853v.1                                     -6-
Case 1:20-cv-00928-LDH-SJB Document 1 Filed 02/20/20 Page 7 of 21 PageID #: 7



        marketplace sellers which party reported them, on what listing, and how to reach
        that would-be rights owner via email. The rest though, is up to you. And, unless
        you (and possibly your legal team) can prove that the Notice claim is false,
        Amazon considers it valid and actionable.

        Unfortunately, word is out among potential Notice claim abusers that anyone
        can submit a form. Amazon [is] not worried about additional vetting or
        verification processes. Investigators merely check the form for completed content
        in all the right spaces, kill the listings and send off the notifications.

        They don’t independently verify that any of the information is actually correct, or
        valid. The rights owner makes a legally-binding declaration in the form, and signs
        it.

See Chris McCabe, False Infringement Claims are Rife on Amazon, WebRetailer (Apr. 11,

2018), https://www.webretailer.com/lean-commerce/false-infringement-claims-amazon/

(emphasis added).

        37.         On information and belief, Defendant was, at all relevant times, aware of the

foregoing Amazon policy with respect to reports of intellectual property infringement.

        38.         On information and belief, Defendant was, at all relevant times, aware that

Amazon will act on reports that a product is “counterfeit,” regardless of the truth of the report.

        39.         The Lanham Act defines a “counterfeit” as “a spurious mark which is identical

with, or substantially indistinguishable from, a registered mark.” 15 U.S.C. § 1127.

        40.         Defendant filed a complaint with Amazon that alleged that Plaintiff was selling

“counterfeit” Vinturi Products.

        41.         Defendant knew, or should have known, that this allegation was false.

Defendant’s allegation of counterfeiting was an objectively unreasonable sham made in bad faith

in an effort to prevent Plaintiff’s resale of genuine Vinturi Products on Amazon’s e-commerce

platform.

        42.         The complaint submitted to Amazon was signed under penalty of perjury by an

employee or agent of Defendant.


4812-4614-0853v.1                                   -7-
Case 1:20-cv-00928-LDH-SJB Document 1 Filed 02/20/20 Page 8 of 21 PageID #: 8



         43.        For example, when submitting an infringement report to Amazon, an intellectual

property rights owner must read and accept the following statements:

         “I have a good faith belief that the content(s) described above violate(s) my rights
         described above or those held by the rights owner, and that the use of such
         content(s) is contrary to law.”

         “I declare, under penalty of perjury, that the information contained in this
         notification is correct and accurate and that I am the owner or agent of the owner
         of the rights described above.”

Report Infringement, https://www.amazon.com/report/infringement (last visited February 18,

2020).

         44.        Once confirmed through discovery, all individual(s) responsible for the false

intellectual property complaint described below will be added as defendants in this action.

         45.        On or about July 26, 2019, Plaintiff received a notice from Amazon stating as

follows:




4812-4614-0853v.1                                   -8-
Case 1:20-cv-00928-LDH-SJB Document 1 Filed 02/20/20 Page 9 of 21 PageID #: 9




        46.         The above report relates to a Vinturi Product, which is referenced by its Amazon

Standard Identification Numbers (“ASIN”).

        47.         The Vinturi Product identified as “counterfeit” in the above report was genuine.

        48.         The Vinturi Product identified as “counterfeit” in the above report was

manufactured and distributed by Defendant.




4812-4614-0853v.1                                   -9-
Case 1:20-cv-00928-LDH-SJB Document 1 Filed 02/20/20 Page 10 of 21 PageID #: 10



         49.         On information and belief, prior to filing the above report, Defendant performed a

 test purchase and knew that the product was not counterfeit.

         50.         On information and belief, Defendant’s allegation that the above Vinturi Product

 were counterfeit was knowingly false and made in bad faith.

         51.         Plaintiff contacted Amazon in accordance with Amazon’s procedures and

 challenged Defendant’s false report and allegations of counterfeiting, to no avail.

         52.         Plaintiff has now exhausted all avenues with Amazon, and Amazon has refused to

 reinstall Plaintiff’s Vinturi Product listings on its e-commerce platform in view of Defendant’s

 allegations.

                DEFENDANT RESFUSED TO RETRACT ITS FALSE REPORTS

         53.         Plaintiff has sought in good faith to resolve the above complaint with Defendant.

 Defendant, despite having no support for its allegations, refused to retract its complaint.

         54.         On or about December 3, 2019, Plaintiff sent an e-mail to Defendant requesting

 support for its allegation of trademark counterfeiting or, in the alternative, a withdrawal of the

 complaint.

         55.         On December 4, 2019, Defendant responded by e-mail stating, inter alia, that the

 Vinturi Product sold by Plaintiff “was packed in the same type of Vinturi packaging, but the

 product inside did not have the Vinturi brand on the product.”

         56.         On information and belief, Defendant knew that the above statement was false

 because Plaintiff had performed a test purchase.

         57.         The same day, Plaintiff responded to Defendant by e-mail and requested that

 Defendant “provide pictures of the test buy item that you made from WhoIsCamera to show the

 alleged counterfeit product.” Plaintiff refused to provide the requested photographs.




 4812-4614-0853v.1                                  -10-
Case 1:20-cv-00928-LDH-SJB Document 1 Filed 02/20/20 Page 11 of 21 PageID #: 11



         58.         On December 10, 2019, Plaintiff again requested that Defendant provide

 photographs of the allegedly counterfeit product. Defendant did not respond.

         59.         To date, Defendant has failed to provide support for its allegation that Plaintiff

 has sold “counterfeit” Vinturi Products. Yet, Defendant has refused to retract its complaint.

                                           HARM TO PLAINTIFF

         60.         As a result of the above false rights complaints, Plaintiff’s listing relating to the

 above Vinturi Product has been suspended, resulting in a loss of revenue.

         61.         It is well-known that complaints to Amazon put Amazon sellers in jeopardy of a

 full selling suspension, meaning that Plaintiff’s ability to sell any and all products on Amazon

 would be lost.

         62.         On information and belief, Defendant was aware that complaints to Amazon,

 particularly those alleging the sale of counterfeit products, result in selling suspensions.

         63.         On information and belief, Defendant has used these same tactics, namely filing

 false infringement complaints, against other Amazon sellers.

         64.         At no time has Plaintiff ever sold counterfeit Vinturi Products.

         65.         The Vinturi Products sold by Plaintiff were, at all times, authentic products

 bearing the name of the manufacturer, and were otherwise, at all times, sold lawfully.

         66.         Defendant knowingly made a false intellectual property rights complaint against

 Plaintiff.

         67.         Upon information and belief, the true purpose of this complaint was to ensure the

 suspension of Plaintiff’s marketplace listings, control pricing and eliminate fair competition.

         68.         As result of Defendant’s false complaint, Plaintiff’s performance metrics were

 irreparably damaged.




 4812-4614-0853v.1                                    -11-
Case 1:20-cv-00928-LDH-SJB Document 1 Filed 02/20/20 Page 12 of 21 PageID #: 12



         69.         It is well-known that as much as 90% of all Amazon sales occur from Amazon’s

 “buy box,” a section of an Amazon product detail page where customers can add a product to

 their cart.

         70.         Amazon determines which seller gets the “buy box” based on a number of factors,

 including the seller’s performance metrics.

         71.         Defendant’s false complaints and reviews have damaged Plaintiff’s metrics and

 caused Plaintiff to lose the “buy box” on many of its product listings.

                               COUNT I - DECLARATORY JUDGMENT
                               (No Trademark Infringement or Counterfeiting)

         72.         Plaintiff realleges and incorporates all previous paragraphs.

         73.         Defendant manufactures and Distributes Vinturi Products and places such

 products into the stream of commerce.

         74.         Plaintiff stocks, displays, and resells new, genuine Vinturi Products, each bearing

 a true mark.

         75.         Defendant has submitted one or more complaints to Amazon that state that

 Plaintiff sold counterfeit Vinturi Products and infringed, inter alia, the VINTURI Registration.

         76.         The Vinturi Products sold by Plaintiff were not counterfeit.

         77.         Defendant’s complaint has caused the suspension of Plaintiff’s selling privileges

 as they relate to Vinturi Products.

         78.         Defendant’s complaint threatens to cause the suspension of Plaintiff’s selling

 privileges as they relate to any and all products.

         79.         Defendant’s complaint puts Plaintiff in jeopardy of permanent suspension of all

 selling privileges, which will cause extraordinary, irreparable, and untold damage on a business

 that is in the virtually exclusive business of selling products on e-commerce platforms.



 4812-4614-0853v.1                                   -12-
Case 1:20-cv-00928-LDH-SJB Document 1 Filed 02/20/20 Page 13 of 21 PageID #: 13



         80.         Under these facts, an actual controversy exists between Plaintiff and Defendant.

         81.         Plaintiff is entitled to a declaratory judgment that it has not sold counterfeit

 Vinturi Products.

         82.         Plaintiff is entitled to a declaratory judgment that it has not violated Defendant’s

 trademark rights or other rights, whether under Federal or State law.

        COUNT II – FALSE OR MISLEADING REPRESENTATION AND UNFAIR
                   COMPETITION PURSUANT TO 15 U.S.C. § 1125

         83.         Plaintiff realleges and incorporates all previous paragraphs.

         84.         This is a claim for false or misleading representation of fact and unfair

 competition under 15 U.S.C. § 1125(a).

         85.         Plaintiff and Defendant compete for sales of wine aerator products.

         86.         Plaintiff has a commercial interest in its commercial and business reputation.

         87.         Plaintiff has established a business reputation as a popular and trusted seller of

 consumer products on Amazon’s marketplace.

         88.         Defendant has knowingly made false, misleading, and defamatory statements in

 commerce through Amazon’s infringement reporting tools relating to the products associated

 with Plaintiff. These statements actually deceived Amazon and are likely to deceive and confuse

 the public (i.e., Amazon’s marketplace users) into believing that Plaintiff’s products are

 counterfeit, thereby materially effecting their decision and ability to purchase Plaintiff’s

 products.

         89.         Defendant’s reports to Amazon were designed to advance its business interests by

 removing Plaintiff’s listings from the Amazon marketplace thereby increasing Defendant’s

 market share.




 4812-4614-0853v.1                                    -13-
Case 1:20-cv-00928-LDH-SJB Document 1 Filed 02/20/20 Page 14 of 21 PageID #: 14



         90.         Defendant’s false and misleading representations were sufficiently disseminated

 to actual and prospective customers by way of the reports to Amazon so as to constitute

 advertising.

         91.         Defendant’s false and misleading representation of Plaintiff’s alleged

 infringement has misled, confused and deceived customers and prospective customers as to

 Plaintiff’s reputation. Further, these misrepresentations have the capacity to continue misleading,

 confusing, and deceiving Plaintiff’s customers and prospective customers.

         92.         The false and misleading representations had a material effect on Plaintiff’s

 customers’ and prospective customers’ decisions to do business with Plaintiff.

         93.         Defendant has made these false and misleading representations in interstate

 commerce and these false and misleading representations affect interstate commerce.

         94.         On information and belief, Defendant had actual knowledge that it had no support

 for the complaints that Defendant submitted to Amazon in connection with Plaintiff’s product,

 and Defendant acted with the intent that Plaintiff’s ability to sell Vinturi Products be removed

 thereby forcing consumers to purchase Vinturi Products directly from Defendant and/or select

 distributors.

         95.         Plaintiff’s injuries fall within the zone of interest protected by the Lanham Act

 because Defendant’s false advertising and disparaging misrepresentations have caused Plaintiff

 to suffer a loss of goodwill, a loss of sales, and damage to its commercial and business

 reputation.

         96.         Defendant’s wrongful acts as alleged in this Complaint constitute false or

 misleading representation of fact and unfair competition under 15 U.S.C. § 1125(a).




 4812-4614-0853v.1                                   -14-
Case 1:20-cv-00928-LDH-SJB Document 1 Filed 02/20/20 Page 15 of 21 PageID #: 15



         97.         The damage to Plaintiff’s economic and reputational injuries were directly caused

 by Defendant’s false and misleading representations.

         98.         As a direct and proximate result of Defendant’s actions, constituting false or

 misleading representation of fact and unfair competition, Plaintiff has been damaged and is

 entitled to monetary relief in an amount to be determined at trial.

         99.         As a direct and proximate result of Defendant’s actions, constituting false or

 misleading representation of fact and unfair competition, Plaintiff has suffered and continues to

 suffer great and irreparable injury, for which Plaintiff has no adequate remedy at law.

         100.        Defendant will continue its actions, constituting false or misleading representation

 of fact and unfair competition, unless enjoined by this Court.

                             COUNT III – UNFAIR COMPETITION
                         PURSUANT TO THE NEW YORK COMMON LAW

         101.        Plaintiff realleges and incorporates all previous paragraphs.

         102.        This is a claim for unfair competition, arising under the common law of the State

 of New York.

         103.        By reason of all of the foregoing, Defendant, as a market competitor of Plaintiff,

 engaged in deceptive conduct by disseminating false and misleading representations that Plaintiff

 sold counterfeit Vinturi Products.

         104.        Defendant’s conduct caused consumer confusion because it had a material effect

 on Plaintiff’s customers’ and prospective customers’ decisions and ability to purchase Plaintiff’s

 products or do business with Plaintiff.

         105.        As a result of Defendant’s unfair competition, Plaintiff’s customers and

 prospective customers were actually deceived or are likely to deceived and confused into

 believing that Plaintiff’s products are counterfeit.



 4812-4614-0853v.1                                   -15-
Case 1:20-cv-00928-LDH-SJB Document 1 Filed 02/20/20 Page 16 of 21 PageID #: 16



         106.        As a direct and proximate result of Defendant’s actions, constituting false or

 misleading representation of fact and unfair competition, Plaintiff has been damaged and is

 entitled to monetary relief in an amount to be determined at trial.

         107.        As a direct and proximate result of Defendant’s actions, constituting false or

 misleading representation of fact and unfair competition, Plaintiff has suffered and continues to

 suffer great and irreparable injury, for which Plaintiff has no adequate remedy at law.

         108.        Defendant will continue its actions, constituting false or misleading representation

 of fact and unfair competition, unless enjoined by this Court.

                          COUNT IV – TORTIOUS INTERFERENCE WITH
                            CONTRACT AND BUSINESS RELATIONS

         109.        Plaintiff realleges and incorporates all previous paragraphs.

         110.        Plaintiff has had an advantageous business relationship with Amazon, which

 allows Plaintiff to sell on Amazon’s e-commerce platform as a third-party seller.

         111.        Plaintiff is also in a contractual relationship with Amazon, including through the

 Amazon Business Services Agreement.

         112.        At all relevant times, Defendant was aware of Plaintiff’s business relationship

 with Amazon, as well as Plaintiff’s contractual relationship with Amazon.

         113.        At all relevant times, Defendant was aware of Amazon’s terms and conditions, as

 well as the advantageous business relationship that comes with being an Amazon seller.

         114.        Defendant intentionally and improperly interfered with Plaintiff’s advantageous

 and contractual relationship with Amazon by complaining, in writing, to Amazon, that Plaintiff

 was selling counterfeit products.

         115.        Defendant’s conduct directly and proximately caused disruption of Plaintiff’s

 relationship and contract with Amazon.



 4812-4614-0853v.1                                   -16-
Case 1:20-cv-00928-LDH-SJB Document 1 Filed 02/20/20 Page 17 of 21 PageID #: 17



         116.        Defendant intended to cause Amazon to suspend Plaintiff’s ability to sell Vinturi

 Products on Amazon and therefore interfere with the business relationship Amazon had with

 Plaintiff.

         117.        Defendant had actual knowledge that its actions would cause Amazon to suspend

 Plaintiff’s ability to sell Vinturi Products on Amazon.

         118.        Defendant’s accusations of counterfeiting, made directly to Amazon, were for the

 improper purpose of suppressing competition.

         119.        Defendant’s actions interfered with Plaintiff’s business relationship with Amazon

 and proximately caused Plaintiff’s listing of Vinturi Products to be suspended.

         120.        The intentions of Defendant are demonstrated by the fact that Defendant was

 unable to provide any evidence in support of its complaint and, nevertheless, refused to withdraw

 its complaint.

         121.        The intention of Defendant is demonstrated by the fact that Defendant performed

 test purchases prior to alleging that the products sold by Plaintiff were counterfeit and knew that

 the allegation was false.

         122.        Defendant’s accusations were false and were made maliciously and with ill will.

         123.        Plaintiff has been damaged by suspension of these listings by losing revenue

 related to Vinturi Products.

         124.        Plaintiff is entitled to damages, costs and attorneys’ fees as allowed by law.

         125.        Plaintiff has suffered injury and, unless Defendant is enjoined from such activity,

 will continue to suffer injury.

                                       COUNT V – DEFAMATION

         126.        Plaintiff realleges and incorporates all previous paragraphs.




 4812-4614-0853v.1                                   -17-
Case 1:20-cv-00928-LDH-SJB Document 1 Filed 02/20/20 Page 18 of 21 PageID #: 18



         127.        Defendant published false statements to Amazon regarding Plaintiff as described

 in this Complaint, including reporting to Amazon that Plaintiff sold “counterfeit” Vinturi

 Products.

         128.        Plaintiff did not sell counterfeit Vinturi Products.

         129.        Defendant’s false statements were injurious to Plaintiff’s business because they

 caused Amazon to suspend Plaintiff’s selling privileges related to Vinturi Products.

         130.        Defendant’s false statements were injurious to Plaintiff’s business because they

 caused Amazon’s and Plaintiff’s customers to avoid purchasing products from Plaintiff.

         131.        Upon information and belief, Defendant was, at a minimum, negligent in making

 the false statements to Amazon because, among other things, Defendant knew that Plaintiff sells

 genuine products.

         132.        Defendant’s false statements are not protected by any privilege.

         133.        Defendant acted with actual malice or with reckless disregard for the truth of the

 matter contained in Defendant’s false statements to Amazon and Plaintiff’s customers.

         134.        False statements that are directed to the honesty, efficiency, or other business

 character traits amount to defamation per se.

         135.        Here, Defendant published statements that Plaintiff was engaged in trademark

 counterfeiting, which is a criminal offense.

         136.        Defendant’s false statements constitute defamation per se.

         137.        Additionally, Plaintiff incurred special harm, including, but not limited to,

 suspension from selling Vinturi Products and damage to its relationship with Amazon and its

 customers.




 4812-4614-0853v.1                                    -18-
Case 1:20-cv-00928-LDH-SJB Document 1 Filed 02/20/20 Page 19 of 21 PageID #: 19



         138.        Whether by defamation per se or by special harm, Plaintiff has suffered injury as

 Plaintiff’s selling privileges related to Vinturi Products have been suspended and Plaintiff has

 lost sales of Vinturi Products and other products.

         139.        Plaintiff is entitled to damages, costs, and fees as allowed by law.

         140.        Plaintiff has suffered injury and, unless Defendant is enjoined from such activity,

 will continue to suffer injury.

                                       COUNT VI – TRADE LIBEL

         141.        Plaintiff realleges and incorporates all previous paragraphs.

         142.        Defendant knowingly published false and derogatory statements regarding

 Plaintiff’s business.

         143.        Specifically, Defendant published false and materially derogatory statements that

 Plaintiff was selling counterfeit Vinturi Products.

         144.        Defendant’s statements that Plaintiff was selling counterfeit Vinturi Products

 were calculated to prevent others (including Amazon and Amazon’s customers) from doing

 business with Plaintiff and interfered with Plaintiff’s business relationships with these parties.

         145.        As discussed above, on information and belief, Defendant knew that submitting

 false complaints to Amazon would cause Amazon to suspend Plaintiff’s product listings.

         146.        Defendant’s false and derogatory statements to Amazon were a substantial factor

 in inducing these parties not to conduct business with Plaintiff.

         147.        Plaintiff suffered special damages as a result of Defendant’s statements in the

 form of lost dealings.

         148.        As a result of Defendant’s false rights owner complaint, Plaintiff’s product

 listings were removed from Amazon resulting in a direct and immediate loss in revenue.




 4812-4614-0853v.1                                   -19-
Case 1:20-cv-00928-LDH-SJB Document 1 Filed 02/20/20 Page 20 of 21 PageID #: 20



         149.        As a result of Defendant’s false reviews, Plaintiff has had experienced a direct

 and immediate loss in revenue.

         150.        Plaintiff is entitled to damages, costs, and fees as allowed by law.

         151.        Plaintiff has suffered injury and, unless Defendant is enjoined from such activity,

 will continue to suffer injury.

                                          PRAYER FOR RELIEF

 WHEREFORE, the Plaintiff prays for judgment as follows:

         A.          An order declaring that Plaintiff has not infringed any valid and enforceable

 intellectual property right owned by Defendant;

         B.          Preliminary and permanent injunctive relief restraining Defendant, its agents,

 servants, employees, successors and assigns, and all others in concert and privity with

 Defendant, from filing false complaints with Amazon and any other e-commerce platform.

         C.          Injunctive relief requiring Defendant to rescind all complaints that it has filed

 against Plaintiff;

         D.          An award of all damages that Plaintiff has suffered as a result of Defendant’s false

 representations and unfair competition;

         E.          An award of all damages that Plaintiff has suffered as a result of Defendant’s

 tortious interference;

         F.          An award of all damages that Plaintiff has suffered as a result of Defendant’s

 defamation;

         G.          An award of all damages that Plaintiff has suffered as a result of Defendant’s

 trade libel;

         H.          An award of all costs and fees incurred in this Action; and

         I.          Such other and further relief as the Court shall find just and proper.


 4812-4614-0853v.1                                    -20-
Case 1:20-cv-00928-LDH-SJB Document 1 Filed 02/20/20 Page 21 of 21 PageID #: 21



                                   DEMAND FOR JURY TRIAL

         Plaintiff hereby requests a jury trial for all issues triable by jury including, but not limited

 to, those issues and claims set forth in any amended complaint or consolidated action.




 Dated: February 20, 2020                        Respectfully submitted,

                                                 AMSTER, ROTHSTEIN & EBENSTEIN LLP

                                                By: s/ Marc J. Jason
                                                   Mark Berkowitz
                                                   Marc J. Jason
                                                   90 Park Avenue
                                                   New York, NY 10016
                                                   Tel.:   (212) 336-8000
                                                   Fax:    (212) 336-8001
                                                   E-mail: mberkowitz@arelaw.com
                                                           mjason@arelaw.com

                                                     Attorneys for Plaintiff




 4812-4614-0853v.1                                -21-
